DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-6, 9-13, 16-17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US 5,574,374 to Thompson et al. (hereinafter Thompson) in view of US 6,218,842 to Bittar (hereinafter Bittar).
Regarding independent claim 1, Thompson discloses a method (method and apparatus for interrogating a borehole and surrounding formation) comprising:
generating a known magnetic field via a known magnetic field source that is coupled to a 5downhole tool (antennas generate electromagnetic wave that propagates through the formation, col. 7, ll. 46-49 and col. 8, ll. 50-59), wherein the known magnetic field source (at least Figs. 1B-1D, transmitting antennas 1029 and 1031 and Fig 6. 203 and 205) is located within a fixed distance from one or more sensors (at least Figs. 1B-1D, receiving antennas 1033 and 1035 and Fig 6. 211 and 213) coupled to the downhole tool (tubular 25), wherein the known magnetic field has a known magnetic field strength at the one or more sensors based on the known magnetic field source (the energizing circuit produces an interrogation electromagnetic field having a particular frequency, e.g., a magnetic field having a known magnetic field strength, col. 13, ll. 4-10, claim 28);
obtaining respective field measurements of the known magnetic field obtained from the one or more sensors (measurements are stored in the input channel of the digital signal processor, col. 13, ll. 9-12), the respective field measurements of the known magnetic field 
calibrating the downhole tool based on data determined for each of the one or more sensors (tool is capable of improved calibration operations, col. 3, ll. 5 and col. 13, ll. 41-57).
Thompson fails to disclose comparing the respective field measurements from the one or more sensors with 10respective reference measurements previously obtained from the one or more sensors to yield respective comparisons and based on the respective comparisons, determining a respective sensitivity drift for each of the one or more sensors and that the calibration is based on the sensitivity drift.
In the same field of endeavor, Bittar discloses a resistivity tool that includes a calibrating transmitter that permits phase angle and attenuation corrections to be calculated for the resistivity measurements made during drilling operations (at col. 1, ll. 23-26).  Bittar further discloses comparing the respective field measurements from the one or more sensors with 10respective reference measurements previously obtained from the one or more sensors to yield respective comparisons and based on the respective comparisons (During drilling operations, the calibrating transmitter periodically generates an electromagnetic (EM) wave that is detected by each receiver, and the difference in attenuation and phase shift between the signals detected at the two receivers is used to calibrate the receivers for thermal drift, col. 7, ll. 40-42 and col. 11, ll. 58-67), determining a respective sensitivity drift for each of the one or more sensors and calibrating the tool based on the sensitivity drift (the calibrating transmitter Tc generates EM signals that are used to calibrate the receivers, R R1 and R2, for thermal drift, e.g., sensitivity drift, while the resistivity tool 100 is used downhole, col. 13, ll. 60-63).

Illustrated below are Figs. 1B-1D of Thompson for the convenience of the applicant. 

    PNG
    media_image1.png
    728
    533
    media_image1.png
    Greyscale


Regarding independent claim 16, this claim recites the substantially same features as those of independent claim 1 and thus is rejected on the same grounds.  In addition, Thompson teaches a computer-readable device having stored therein instructions which (at least memory 393 which includes program memory 395 and data memory 397, col. 12, ll. 34-36), when executed by at least one processor, cause the at least one processor to perform operations  (at least processor 221).  
Regarding claims 152, 12 and 17, Thompson discloses wherein the magnetic field source (transmitting antennas, 1029, 1031) comprises a coil around a circumference of the downhole tool (tubular 25), and wherein the one or more sensors (receiving antennas, 1033, 1036) are placed around the circumference of the downhole tool within the fixed distance from the coil (receiving antennas are around the tubular 25, Figs. 1B-1D).
Regarding claim 3, Thompson discloses wherein the magnetic field source comprises a second coil (antenna 1029) around 20the circumference of the downhole tool (tubular 25) and within a second fixed distance from the one or more sensors (receiver antenna 1035).

In the same field of endeavor, Bittar discloses obtaining magnetic field measurements by the one or more sensors in a controlled environment (the transmitters provide measurements at different depths at known frequencies, i.e., controlled environment, at col. 7, ll. 40-44, 51-57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to obtain magnetic field measurements by the one or more sensors in a controlled environment, as taught by Bittar.  This would have been done to properly compare measured values with reference values to determine any type of discrepancies in the tool, as taught by Bittar at col. 13, ll. 31-35.
Regarding claims 5, 13 and 20, Bittar discloses wherein the controlled environment comprises at least one of a controlled temperature, a known Earth magnetic field, a known pressure, and a known current or magnetic field source (at least the known voltage ranges, i.e., known current or magnetic field source, col. 13, ll. 9-15).  
Regarding claim 306, Bittar discloses wherein the obtaining of respective field measurements is performed while the downhole tool is conducting operations downhole (measurements are obtained during drilling operations, col. 1, ll. 23-26).
Regarding claim 9, Thompson discloses wherein the magnetic field source comprises one of a coil antenna (Figs. 1B-1D, at least transmitting antennas 1029 and 1031), a solenoid, and a toroid, and wherein the fixed distance between the magnetic field source and the one or 
Regarding claim 10, Thompson discloses wherein the magnetic field source has a constant current source (current is induced in the circuit, at least col. 7, ll. 46-51), and wherein the known magnetic field has a known strength based on the constant current source (the current is induced in the circuit and the magnetic field propagates, col. 8, ll. 35-46), the method further comprising: obtaining additional field measurements of the known magnetic field from the one or 30more sensors (at least Fig. 10C, steps 431-443 and col. 14, ll. 15-36); and24WO 2018/111221PCT/US2016/066189 calibrating respective values of the additional field measurements based on the respective sensitivity drift (antenna calibration operations, col. 14, ll. 37 – col. 15, ll. 18).

Allowable Subject Matter
Claims 7-8, 14-15, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claims 7, 14 and 18, the prior art of record fails to teach or suggest wherein determining the respective sensitivity drift for each of the one or more sensors comprises for each sensor from the one or more sensors, calculating an absolute amplitude 5calibration coefficient by dividing a respective field measurement for that sensor by a respective reference measurement for that sensor; wherein the respective sensitivity drift is based on the absolute amplitude calibration coefficient.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.